internal_revenue_service number release date index number ---------------------------------------------------------- -------------------- ----------------------------- - department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 - plr-112412-04 date date taxpayer - --------------------------------------------------------------- ruling ruling date date date x y facility facility state y site --------------------- --------------------- - --------- ------------------------------------ -------------------------------- ------------------------- ----------------------- ----------------------------- ------------------------------------------------------------------------------- legend ---------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ dear ------------- this letter is in response to your letter dated date requesting rulings under sec_29 of the internal_revenue_code the facts as represented are as follows ------------------- -------------------------------------------- ------------------------------------------- year date a b plr-112412-04 taxpayer received ruling on date and ruling on date prior rulings which ruled on the issues addressed by this letter taxpayer seeks a confirmation of the rulings in light of taxpayer’s contribution of its interest in x to y and the change_of the chemical reagents used in the facilities facility is owned by x x was wholly owned by taxpayer until date when taxpayer contributed its entire_interest in x to y because x is an entity disregarded for federal_income_tax purposes y is treated as the owner of facility for federal_income_tax purposes facility is owned by y y is a state limited_partnership taxpayer indirectly through entities wholly owned by taxpayer owns y of y facility and facility are identical and designed to produce a solid synthetic_fuel from coal currently the facilities are located at site in date taxpayer and a reached an agreement under which a will purchase synfuel from x and y a also entered into an agreement with x and y to perform certain services for the facilities the day-to-day operations at the facilities are conducted by b taxpayer has supplied a detailed description of the process employed at the facilities taxpayer also has proposed that from time to time one of several alternative chemical reagents may be used in the process for the production of synfuel as described the facilities and the process implemented in the facilities including the chemical reagents meet the requirements of revproc_2001_34 2001_22_irb_1293 a recognized expert in coal combustion chemistry has performed numerous tests on the coal used at the facilities and the synfuel produced at the facilities and has submitted reports in which the expert concludes that significant chemical changes take place with the application of the process to the coal including the alternative chemical reagents taxpayer with use of the process expects to maintain a level of chemical change in the production of synthetic_fuel that is determined through similar analysis by experts to be a significant chemical change the rulings issued in prior rulings which you wish to be reconfirmed in this private_letter_ruling are as follows sec_29 to y entitling y to the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person according to their ownership_interest in y at the time that the credit arises for purposes of this allocation a partner’s interest in y is determined by a valid allocation of that partner’s share in the gross_receipts from the sale of the qualified_fuel the sec_29 credit that is attributable to y may be allocated to the partners of y each facility will continue to produce a qualified_fuel within the meaning of the production of the qualified_fuel from the facilities will be attributable solely if the facilities were placed_in_service within the meaning of sec_29 prior plr-112412-04 to date relocation of one or both of the facilities after date or replacement of a part of a facility after that date will not result in a new placed_in_service_date for that facility for purposes of sec_29 provided that the fair_market_value of the original property is more than percent of that facility’s total fair_market_value at the time of the relocation or replacement the changes in facts since the issuance of the prior rulings are the taxpayer’s contribution of its interest in x to y and the change_of the chemical reagents used in the facilities as described above the above rulings are not affected by the taxpayer’s contribution of its interest in x to y and the change_of the chemical reagents used in the facilities as described in the ruling_request ruling_request and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 consistent with its private_letter_ruling practice that began in the mid 1990’s the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a plr-112412-04 significant chemical change to meet this requirement and obtain favorable private letter rulings taxpayers provided expert reports asserting that their processes resulted in a significant chemical change in announcement 2003_30_irb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented of significant chemical change in expert reports in announcement i r b the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_29 nevertheless the service announced that it recognized that many taxpayers and their investors have relied on its long standing ruling practice to make investments therefore the service announced that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to taxpayer consistent with announcement and the service’s long standing ruling practice accordingly based on the expert test results submitted by taxpayer we conclude that the synthetic_fuel produced at the facilities using the described process and specified chemical reagents is a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 because y will own facility and operate and maintain facility through its agent we conclude that y will be entitled to the sec_29 credit for the production of the qualified_fuel from facility that is sold to an unrelated_person because x disregarded as an entity separate from y will own facility and operate and maintain facility through its agent we conclude that y will be entitled to the sec_29 credit for the production of the qualified_fuel from facility that is sold to an unrelated_person ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner's_distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 plr-112412-04 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners' capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners' interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners' interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners' respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners' interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the sec_29 credit attributable to y may be allocated to the partners of y in accordance with the members' interests in y when the credit arises for the allocation of the sec_29 credit a member's interest in y is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel ruling_request to qualify for the sec_29 credit taxpayer's facility must be placed_in_service before date pursuant to a binding written contract in effect before date revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property included in plr-112412-04 the facility plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 the relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes sec_29 provided the fair_market_value of the property used at the original facility is more than percent of the facility's total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the property used at the original facility revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of electricity from wind_energy emphasis added the present situation is similar to revrul_94_31 thus for purposes of determining the facility's total fair_market_value at the time of relocation or replacement the facility consists of the process equipment directly necessary for the production of the qualified_fuel starting at the immediate input of the coal and chemical reagents to the pug mills or mixers including any coal hoppers and reagent tanks directly feeding the pug mills or mixers through the output from the pellet mills or other forming equipment including output hoppers if any hence the facility's total fair_market_value includes the process equipment such as pugmills or mixers the pellet mills or other forming equipment the equipment necessary to interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above- referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction the facility's total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of the qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment or conveyors certain site improvements eg fencing lighting earthwork paving separate office and bathhouse trailers for facility personnel and buildings if a building for purposes of sec_168 of the code sampling and quality control are necessary for operational control of a production facility however a particular type of sampling equipment generally is not necessary for the production of qualified_fuel thus the costs of sampling equipment are excluded from the facility's total fair_market_value unless the particular sampling equipment is necessary for operational control of the facility plr-112412-04 consistent with the holding in revrul_94_31 provided the facilities were placed_in_service prior to date within the meaning of sec_29 relocation of one or both of the facilities to a different location or replacement of part of one of the facilities after date will not result in a new placed_in_service_date for the facilities for purposes of sec_29 provided the fair_market_value of the original property is more than percent of each of the facilities' total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the used_property conclusions accordingly we conclude as follows the synthetic_fuel produced at the facilities using the described process and the specified reagents is a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 production from the facilities will be attributable solely to y within the meaning of sec_29 and y shall be entitled to the sec_29 credit for qualified_fuel from the facility that is sold to an unrelated_person the sec_29 credit attributable to y may be allocated to the partners of y in accordance with the partners’ interests in y when the credit arises for the sec_29 credit a partner’s interest in y is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility that is the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-112412-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely joseph h makurath senior technician reviewer office of associate chief_counsel passthroughs special industries
